DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagai et al (US Pub 2017/0372829).

    PNG
    media_image1.png
    474
    461
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    701
    476
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    474
    760
    media_image3.png
    Greyscale

Regarding claim 1, Nagai et al disclose [see Figs. 1-3 above] a coil component (multilayer coil component 1) comprising: an element body (element body 2) including a magnetic portion (magnetic material portion 11) containing metal particles (soft metal powders) [see paragraph [0024] for details] and a coil conductor (coil 20 with coil conductors 21-26) embedded in the magnetic portion (11); and at least a pair of outer electrodes (external electrodes 4 and 5) disposed on the element body (2) and electrically connected to the coil conductor (20), wherein the magnetic portion (11) includes a region A (low-permeability portions 31-35) containing metal particles having a relatively small average particle size and a region B (high-permeability portion 31-35) containing metal particles having a relatively large average particle size, and the region A (low-permeability portion) is present between outer electrodes (4 and 5) of the pair of outer electrodes (4 and 5) and the coil conductor(20).
Regarding claim 2, Nagai et al disclose wherein the coil component (1) is a multilayer coil component [see paragraph [0021] for details].
Regarding claims 3 and 13, Nagai et al disclose wherein the pair of outer electrodes (4 and 5) are disposed on opposing end surfaces of the element body (2), and the coil conductor (1) is disposed such that an axis thereof is aligned with an up-down direction of the element body (2).
Regarding claims 4 and 14, Nagai et al disclose wherein an average particle size of metal particles in the region B (high-permeability portion) is from 1.1 times to 30 times an average particle size of metal particles in the region A (low-permeability portion) [see Figs 4A-4B where Fig. 4A represents low permeability portion and Fig. 4B represents high permeability].
Regarding claims 5 and 15, Nagai et al disclose wherein an average particle size of metal particles in the region A (low-permeability portion) is from 1.0 µm to 2.0 µm [see paragraph [0039], line 12 for details].
Regarding claims 6 and 16, Nagai et al disclose wherein an average particle size of metal particles in the region A is from 1.0 um to 2.0 um particles in the region A (low-permeability portion) is from 1.0 µm to 2.0 µm [see paragraph [0039], line 12 for details], and an average particle size of metal particles in the region B (high-permeability portion) is from 2.0 µm to 20.0 µm [see paragraph [0039], lines 14-15 for details].
Regarding claims 7 and 17, Nagai et al disclose wherein the region B (high-permeability portion) is present at least in a region located above the coil conductor (20) and in a region located below the coil conductor (20).
Regarding claims 8 and 18, Nagai et al disclose wherein the outer electrodes (4 and 5) of the pair of outer electrodes (4 and 5) are five-surface electrodes.
Regarding claims 9 and 19, Nagai et al disclose wherein the region A (low-permeability portion) is regions extending from end surfaces of the magnetic portion (11) to planes spanning ends of the outer electrodes (4 and 5) of the pair of outer electrodes (4 and 5).
Regarding claims 10 and 19, Nagai et al disclose wherein both the region A (low-permeability portion) and the region B (high-permeability portion) are present in a region extending from end surfaces of the magnetic portion (11) to a coiled wire portion of the coil conductor (20).
Regarding claims 11 and 20, Nagai et al disclose wherein, in plan view from above, the region A (low-permeability portion) is regions extending from end surfaces of the magnetic portion (11) to portions beyond ends of a coiled wire portion of the coil conductor (20).
Regarding claim 12, Nagai et al disclose wherein, in plan view from above, a thickness of a center of the region A (low-permeability portion) is smaller than a thickness of both ends of the region A (low-permeability portion).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nagai et al (US Pub No. 2022/0108835 A1) - A multilayer coil component includes: an element body containing a plurality of metal magnetic particles; a coil disposed in the element body; and an external electrode disposed on a surface of the element body and electrically connected to the coil.
Maruyama et al (US Pub No. 2021/0304951 A1) - A manufacturing method of a coil component according to one or more embodiments includes a step of forming a conductor pattern on a magnetic sheet from a conductive paste containing conductive particles.
Sato et al (US Pub No. 2020/0111609 A1) - A multilayer coil array includes an element body including a magnetic layer; first and second built-in coils; and first to fourth outer electrodes connected to the first and second coils.
Suzuki et al (US Pub No. 2019/0198210 A1) - The multilayer coil electronic component has an element in which a coil conductor and a magnetic element body are stacked. The magnetic element body includes soft magnetic metal particles and a resin.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960. The examiner can normally be reached Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858